Title: To Alexander Hamilton from Otho H. Williams, 15 October 1790
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore, October 15, 1790. “The forms generally adopted by me in executing the Laws of this State and of Congress, were made conformably thereto; and as these laws have been frequently altered—particularly the state Laws, I have not many blanks now by me that will be of use in devising forms for the business of the Custom House, under the present System. Inclosed, with this letter, you will receive a number of blanks, some old, and some new, which are forwarded in compliance With your letter of the 30th (September) ulto.… I have to inform you that none of the Masters of American Vessels have complied with the law respecting Manifests of their Cargo which by the 16 section of the Collection Law it is presumed they are ‘required to have on board at the time of departure from foreign ports’—But which by the previous section 9. are only required to be ‘on board’ and ‘in writing, signed by the masters’ &c when brought into the United States.…”
 